Citation Nr: 0834836	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-06 546	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the above 
Department of Veterans Affairs (VA), Regional Office (RO).  
This case was previously before the Board in April 2008 and 
remanded for additional development and readjudication.  The 
case is again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service 
connection for right ear hearing loss.  The veteran appealed 
the decision.

2.  In August 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received by the RO on August 5, 2008, the 
veteran indicated that he wished to discontinue his appeal as 
to the issue of service connection for right ear hearing 
loss.  This statement constitutes written withdrawal of the 
substantive appeal with regard to this matter.  Hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal as to entitlement to service connection for right 
ear hearing loss is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


